Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         16-JUL-2019
                                                         09:48 AM



                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  CHRISTOPHER YOUNG, Petitioner,

                                 vs.

 THE HONORABLE HENRY T. NAKAMOTO, Judge of the Circuit Court of
     the Third Circuit, State of Hawai#i, Respondent Judge,

                                 and

     POMAIKAI HOLDINGS, INC., dba RE/MAX PROPERTIES; et al.,
                           Respondents.


                       ORIGINAL PROCEEDING
               (CIV. NOS. 17-1-0412 and 19-1-0047)

  ORDER DENYING “MOTION TO OBJECTION AND REQUEST OF THIS COURT
       TO RECONSIDER ITS ORDER DENYING PETITIONER’S APPEAL
           DATED 02-JUL-2019, PURSUANT TO H.R.A.P. 40,
                REGARDING H.R.C.P. RULE 60(b)(3)”
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Christopher Young’s

“Motion to Objection and Request of this Court to Reconsider its

Order Denying Petitioner’s Appeal Dated 02-Jul-2019, Pursuant to

H.R.A.P. 40, Regarding H.R.C.P. Rule 60(b)(3)”, filed on July 10,

2019 (“motion for reconsideration”), the documents attached

thereto and submitted in support thereof, and the record,
          IT IS HEREBY ORDERED that the motion for

reconsideration is denied.

          DATED: Honolulu, Hawai#i, July 16, 2019.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                2